TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00310-CV



   In re Twenty First Century Holdings, Inc. d/b/a American Geothermal Systems, Inc.;
                          Victor DeMarco; and N. West Short


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relators’ petition for writ of mandamus is dismissed for want of jurisdiction. See

Tex. Gov’t Code § 22.221; In re Smith, 355 S.W.3d 901, 901–02 (Tex. App.—Amarillo 2011, orig.

proceeding) (where relators did not argue or show writ was necessary to preserve jurisdiction,

appellate court lacked jurisdiction to issue writ of mandamus against justice of peace).



                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: May 24, 2013